Citation Nr: 1108258	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.  

2. Entitlement to Special Monthly Pension (SMP) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1943 to September 1945.  The Veteran died in November 2006.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   


FINDINGS OF FACT

1. The competent evidence of record shows that the Veteran's death was not due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was it the result of an event not reasonably foreseeable.

2. The appellant is unable to ambulate or care for daily personal needs without regular assistance from others.


CONCLUSIONS OF LAW

1. The criteria for DIC pursuant to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2. The criteria for an award of SMP based upon the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1541 (West 2002); 38 C.F.R. §§ 3.351(a), (b), (c), 4.3 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting SMP to the appellant which is the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to that issue.  

Regarding the DIC claim, the appellant was sent a VCAA letter in October 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for DIC benefits under 38 C.F.R. § 1151 and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her possession to the AOJ.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Board observes that the notice letter sent to the appellant in October 2007 did not provide notice that was complaint with Hupp.  This being the case, the VCAA notice provided in this case was defective.

In this regard, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law. Id. 

In this case, the Board finds that the appellant had actual knowledge of what was necessary to substantiate her claim.  The appellant's statements, particularly those given in the Notice of Disagreement submitted in February 2008, show that she had actual knowledge of the requirements for service connection for the cause of death of the Veteran.  She described why she thought the VA treatment of the Veteran's prostate cancer was insufficient.  Additionally, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support her claim based on notice that was provided to the appellant during the course of the appeal.  Specifically, the rating decision and the statement of the case advised her of the elements for DIC benefits under 38 C.F.R. § 1151.  For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice, in accordance with Hupp, did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  A VA opinion with respect to the 38 C.F.R. § 1151 issue on appeal was obtained in December 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting favorable evidence).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

DIC pursuant to 38 U.S.C.A. § 1151

The death certificate shows that the Veteran died in November 2006 as a result of prostate cancer.  The appellant contends that the Veteran's death resulted from lack of VA treatment, including surgery, chemo therapy or radiation, when he was diagnosed in the 1988.  She is seeking DIC benefits pursuant to 38 U.S.C.A. § 1151.  VA law provides for DIC benefits to a veteran's surviving spouse.  See 38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  

An appellant can receive benefits pursuant to 38 U.S.C.A. § 1151, if the evidence shows that the Veteran's death was not the result of the veteran's willful misconduct, the death was caused by hospital care or medical treatment furnished by the VA, and the death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or by an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. §  3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

In a December 2007 VA Compensation and Pension Examination, the examiner reviewed the claims file and considered the appellant's contentions.  The examiner noted that at the age of 79, in 1988, a biopsy revealed adenocarcinoma of the prostate, Gleason's 2.  The next treatment was in 1989 when the Veteran underwent a TURP of an obstructive prostate.  The bladder scan at that time was negative of metastic disease.  The pathology of his TUR of the prostate did not show cancer.  The Veteran was re-biopsied in 1993 for a prostate nodule.  The Gleason score was 6, and it was moderately well differentiated.  The next treatment was in May 1997, when the Veteran underwent a bilateral orchiectomy.  

The examiner considered whether the Veteran was appropriately treated and if earlier treatment would have aided in his survival.  The examiner noted that these issues depend on the pathology of the prostate, its clinical aggressiveness or lack thereof, and the patient's age and other medical conditions.  The examiner opined that it would have been inappropriate to have treated the Veteran with radiation therapy at the age of 79 when he only had a Gleason's 2 adenocarcinoma.  The examiner noted that usually these well differentiated carcinomas do not metastasize or cause clinical problems.  The examiner also noted that he was re-biopsied at age 82 when his Gleason score had raised to 6 and his treatment was a bilateral orchiectomy.  The examiner opined that he did not think that radiation therapy, if it was performed, could have possibly controlled his prostate and there was a great risk of side effects in an elderly gentleman.  The examiner found that the VA's treatment course was not unreasonable and there was no negligence.  The examiner found that judgment was better resolved by the physicians at the Veteran's bedside.  Upon review of the records, the examiner opined that he did not think that there was any negligence or lack of proper treatment.  The examiner also noted that the Veteran lived to the age of 96, which most people consider a long life.  

Here, while the evidence shows that the Veteran had a diagnosis of prostate cancer that was the cause of his death, the evidence does not show that VA treatment, lack of treatment, or failure to timely diagnose or treat caused or aggravated the continuance or natural progress of the Veteran's prostate cancer.  The competent evidence of record also does not show that the prostate cancer was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.  Therefore, the Board finds that the evidence preponderates against the appellant's claim and compensation under 38 U.S.C.A. § 1151 is not warranted.  

The Board has considered the appellant's assertions regarding VA's treatment of the Veteran; however, the appellant is not competent to provide evidence as to complex medical questions such as appropriate treatment of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board places greater probative value on the VA examiner's opinion regarding VA treatment of the Veteran.  

In conclusion, the competent evidence does not demonstrate that the Veteran's death due to prostate cancer was the result of VA hospital care, medical or surgical treatment, or examination.  Thus, DIC benefits pursuant to 38 U.S.C.A. § 1151 are not available and the claim must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the evidence of record preponderates against the appellant's claim and the benefit-of-the-doubt rule does not apply.  As such, the appellant's claim for compensation must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special Monthly Pension

The appellant contends that she is entitled to benefits as a result of requiring aid and attendance.  The law provides increased pension benefits to a surviving spouse of a Veteran by reason of need for aid and attendance or of being housebound.  38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 3.351(a)(5) (2010).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the appellant to dress or undress herself, or to keep herself ordinarily clean and presentable; whether she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be constant need. 38 C.F.R. § 3.352(a).

In this case, the appellant submitted a statement from her physician in January 2008 that indicated she was able to feed and bathe herself, but needed help getting into the bathtub.  The statement showed that the appellant was unable to leave the house without assistance.  It also indicated that the appellant was unable to walk unaided because she limped and needed a cane or walker.  The statement also showed that the appellant was unable to travel.  Another statement submitted in October 2008 indicating that she was able to walk unaided and able to travel.  This statement provided that she is diagnosed with hypertension, diabetes mellitus II, hypercholesterolemia, hypothyroidism, osteoarthritis and degenerative joint disease, anxiety, low back pain, edema, urinary incontinence and allergic rhinitis.  The statement indicated that the appellant needed assistance with bathing and other hygiene needs.   The statement provided and was unable to leave the home without assistance, but that she could travel short distances.  The statement also indicated that she was able to feed herself, was not confined to bed and was not blind.  

Based on the foregoing, the Board finds that the evidence does not preponderate against the appellant's claim that she needs regular aid and attendance.  Upon careful review of the record, the Board concludes that special monthly pension is warranted.  The evidence demonstrates that she needed assistance while walking and/or leaving the house.  She also was able to bathe herself, but needed assistance getting in and out of the bathtub.  The Board acknowledges that there were some inconsistencies in the physician's statements; however, the Board affords the appellant the benefit of the doubt.  The Board finds that the evidence adequately shows that the appellant is in factual need of regular aid and attendance of another person.  Accordingly, the Board concludes that the criteria for the award of special monthly compensation benefits based on a need for regular aid and attendance have been met.
	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.  

Special Monthly Pension based on the need for regular aid and attendance is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


